IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-14-00273-CV

CHARLES C. TAYLOR, JR.,
                                                            Appellant
v.

BRADLEY M. LIVINGSTON, ET AL,
                                                            Appellees



                            From the 278th District Court
                               Walker County, Texas
                               Trial Court No. 26905


                            MEMORANDUM OPINION


       On September 11, 2014, this Court received appellant Charles C. Taylor Jr.’s pro

se notice of appeal challenging the trial court’s April 16, 2014 dismissal of the

underlying lawsuit as frivolous.      Thereafter, this Court notified appellant that this

appeal is subject to dismissal because appellant’s notice of appeal appeared to be

untimely. See TEX. R. APP. P. 26.1(a), 42.3, 44.3.

       Appellant responded to our letter by filing “Oppositions to the State[‘]s Untimely

Notice Finding on Appeal,” wherein appellant explained, without citing relevant
authority, that Texas Rules of Appellate Procedure 42.3 and 44.3 do not apply in this

case and that he had filed a motion to set aside judgment on April 30, 2014.1

        Texas Rule of Appellate Procedure 26.1(a) provides that a notice of appeal must

be filed within thirty days after the judgment is signed, except as follows:

    (a) the notice of appeal must be filed within 90 days after the judgment is
        signed if any party timely files:

            (1) a motion for new trial;

            (2) a motion to modify the judgment;

            (3) a motion to reinstate under Texas Rule of Civil Procedure 165a; or

            (4) a request for findings of fact and conclusions of law if findings and
                conclusions either are required by the Rules of Civil Procedure or,
                if not required, could properly be considered by the appellate
                court.

Id. at R. 26.1(a).

        Here, appellant filed his notice of appeal on September 11, 2014—148 days after

the trial court signed its final judgment in this case. Accordingly, appellant’s notice of

appeal is untimely.        See id.    Because appellant’s notice of appeal is untimely, and

because we conclude that appellant’s response did not provide grounds for continuing

the appeal, this appeal is dismissed.2




        1 Appellant does not adequately explain, and we fail to see, how appellant’s April 30, 2014
motion to set aside judgment impacts the appellate timetable in this case, especially considering appellant
waited 134 days after he filed his motion to set aside judgment to file his notice of appeal in this Court.
See TEX. R. APP. P. 26.1(a).

        2A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. If appellant desires to have the decision of this Court reviewed by the
Texas Supreme Court, a petition for review must be filed with the Texas Supreme Court clerk within 45
Taylor v. Livingston                                                                                Page 2
                                                        AL SCOGGINS
                                                        Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed October 9, 2014
[CV06]




days after either the date the court of appeals’ judgment was rendered or the date the last ruling on all
timely motions for rehearing was made by the court of appeals. Id. at R. 53.7(a).

Taylor v. Livingston                                                                              Page 3